USDC IN/ND case 3:18-cr-00138-JD-MGG document 109 filed 06/04/20 page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        SOUTH BEND DIVISION

UNITED STATES OF AMERICA, )
                          )
             Plaintiff,   )
                          )
         v.               )                Case No. 3:18-CR-138 JD
                          )
SVEN ERIC MARSHALL,       )
                          )
             Defendant.   )

                  UNITED STATES’S STATUS REPORT

      Comes now the United States of America by Thomas L. Kirsch II,

United States Attorney for the Northern District of Indiana, through

Luke N. Reilander, Assistant United States Attorney, to file the following

Status Report.

      On May 25, 2020, the government filed a Status Report (D.E. 108), in

which it informed the Court that the filter team was planning on traveling to

South Bend on May 28 to conduct another review of the filter records

pursuant to the Court’s April 6th Order (D.E. 107).

      On May 28, 2020, a three-member filter team spent the entire day

extracting all remaining non-privileged documents. They have now produced

these documents to the prosecution team. These non-privileged documents

constitute approximately 18 bankers’ boxes of files. The documents are Mr.

Marshall’s personal records, records for his family, billing records, tax
USDC IN/ND case 3:18-cr-00138-JD-MGG document 109 filed 06/04/20 page 2 of 2


records, advertising and business invoices, and other non-privileged business

records.

      Due to the COVID-19 crisis, the U.S. Marshal’s Office has informed the

government that it cannot transport Mr. Marshall himself out of the jail to

the courthouse in order to inspect any documents until the courthouse opens

up again to the public in July. Accordingly, the U.S. Marshal’s Office has

arranged a transport of Mr. Marshall to the courthouse on July 1, 2020,

which is the earliest time possible. In the meantime, the government has

advised counsel for the Defendant that the documents are available at the

courthouse for defense counsel’s inspection at any time mutually convenient

to defense counsel and the government.

      The government continues to be ready to proceed to sentencing.

      Dated: June 4, 2020

                                    Respectfully submitted,

                                    THOMAS L. KIRSCH II
                                    UNITED STATES ATTORNEY

                                By: s/Luke N. Reilander
                                   Luke N. Reilander
                                   Assistant United States Attorney
                                   United States Attorney’s Office
                                   204 S. Main Street, Room M01
                                   South Bend, Indiana 46601
                                   Telephone: 574-236-8287
                                   Email: Luke.Reilander@usdoj.gov



                                       2
